MEMORANDUM DECISION                                                         FILED
                                                                       Nov 08 2017, 10:33 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                                CLERK
                                                                        Indiana Supreme Court
precedent or cited before any court except for the                         Court of Appeals
                                                                             and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy P. Broden                                        Curtis T. Hill, Jr.
Lafayette, Indiana                                       Attorney General of Indiana
                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Jerod Lee Grenard,                                       November 8, 2017

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         79A02-1705-CR-1037
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
                                                         Judge
Appellee-Plaintiff.
                                                         Trial Court Cause No. 79D01-1611-
                                                         F4-43




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017         Page 1 of 12
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Jerod Grenard (Grenard), appeals his aggregate thirteen-

      year sentence after he pled guilty to unlawful possession of a firearm by a

      serious violent felon, a Level 4 felony, Ind. Code § 35-47-4-5(c); criminal

      recklessness, a Level 6 felony, I.C. § 35-42-2-2(b)(1)(A); battery, a Class A

      misdemeanor, I.C. § 35-42-2-1(a)(1)(A); and possession of a Schedule IV

      controlled substance, a Level 6 felony, I.C. § 35-48-4-7(a)(b).


[2]   We affirm.


                                                   ISSUE
[3]   Grenard presents a single issue on appeal, which we restate as: Whether

      Grenard’s sentence is inappropriate in light of the nature of the offenses and his

      character.


                      FACTS AND PROCEDURAL HISTORY
[4]   In 2016, Grenard was living in his parents’ home in Tippecanoe County,

      Indiana. At the time, Grenard was dating Denise Shoemaker (Shoemaker),

      who had a criminal history and was moving into his parents’ home to serve her

      house arrest. For his parents’ home to be approved by Tippecanoe County

      Community Corrections for Shoemaker’s house arrest, all firearms had to be

      removed. Accordingly, Grenard moved his Phoenix Arms .22 caliber handgun

      out of the house and stowed it in a safe, situated in his eighty-one-year-old

      grandmother’s (Grandmother) garage.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 2 of 12
[5]   Grenard was unemployed and spent his days abusing drugs and alcohol.

      Grenard’s family members were fearful of him due to his drug addiction and

      unchecked anger. For example, Grenard would direct his family members in

      doing certain things, and if they failed to comply, he would threaten them by

      stating that they would “pay for it.” (Sentencing Tr. p. 58). On one occasion,

      Grenard broke his Grandmother’s phone because it rang while she was helping

      him with something. There were also three separate incidents of Grenard going

      into his father’s (Father) bedroom in the morning and beating Father while

      asleep.


[6]   On October 4, 2016, Grenard spent his day drinking alcohol, smoking synthetic

      marijuana, and taking several nonprescribed Xanax pills. When Father arrived

      home from work and sat on the recliner, an intoxicated and high Grenard

      charged at Father. Grenard then hit and punched Father on the side of his head

      and face. Father sustained multiple injuries, including swelling on the left side

      of his head, redness to his left ear, and cuts on his forearm. Father eventually

      escaped from the altercation, and called the police. Around that time,

      Grandmother happened to call Father, and according to Grandmother, Father

      was “upset and crying” because Grenard’s mother (Mother) “was in the house

      and [he] didn’t know if [Grenard] was going to hurt her.” (Sentencing Tr. p.

      47). When Grandmother arrived, she encountered Mother who was in the

      bedroom, and Mother explained to Grandmother that Grenard had shoved her

      in the bedroom and ordered her to remain there. As Mother and Grandmother

      walked past Grenard’s bedroom, Grenard exited holding “a club of some kind”


      Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 3 of 12
      and he told Grandmother, “I’m going to kill you.” (Sentencing Tr. p. 52).

      Grandmother responded to Grenard’s threat and stated, “[J]ust go ahead and

      kill me then.” (Sentencing Tr. p. 52). At that moment, Grenard went into the

      kitchen and got a knife and put it against Grandmother’s throat. Father was

      present and he succeeded in pulling Grenard away from Grandmother.

      Grenard continued to argue with Grandmother, and at some point, he

      “shoved” Grandmother and she fell backwards hitting her “arm on a roll top

      desk,” causing multiple injuries on her arm. (Sentencing Tr. pp. 69, 47). Upon

      seeing Grandmother on the ground, Grenard threw the knife against the wall

      and put his arm around Grandmother to help her get up. Unaware that Father

      had already called the police, Grenard attempted to take Grandmother’s phone

      to prevent her from contacting the police. Thereafter, in an enraged state,

      Grenard went outside and threw a chair toward a vehicle parked in the

      driveway and then threw the chair towards Father’s work van, denting the

      driver’s side door. When two officers with the Tippecanoe Police Department

      arrived on the scene, Grenard was still in a frenzy and he was making advances

      toward Father as if he was going to hit him. However, when Grenard saw the

      officers, Grenard’s demeanor immediately changed to being more submissive

      and apologetic. The officers observed that Grenard had a strong odor of

      alcohol emanating from his mouth, and had blue residue on the inside of his

      nostrils which looked consistent with the snorting of crushed pills.


[7]   After obtaining Father’s consent, the officers searched Grenard’s bedroom and

      they found numerous liquor and beer bottles, smoking devices and cut straws


      Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 4 of 12
      for using drugs, a clear plastic bag containing several Alprazolam pills—

      classified as a Schedule IV controlled substance, a bag “containing what

      appeared to be synthetic marijuana, and two used blunts with spice.”

      (Appellant’s App. Conf. Vol. II, p. 51). Also, the officers located a Rubbermaid

      container with plant material which field-tested positive for 38.2 grams of

      marijuana.


[8]   After Grenard’s arrest, and apprehensive of what Grenard might have stored in

      the safe situated inside her garage, Grandmother contacted the police. The

      police thereafter obtained a warrant to search Grenard’s safe. A subsequent

      search yielded a Phoenix Arms .22 caliber handgun, Grenard’s birth certificate,

      a credit card application in Grenard’s name, a coin collection, multiple

      watches, multiple zippo lighters, lock picking devices, knives, and jewelry.


[9]   On November 2, 2016, the State filed an Information, charging Grenard with

      Count I, unlawful possession of a firearm by a serious violent felon, a Level 4

      felony; Count II, criminal recklessness while armed with a deadly weapon, a

      Level 6 felony; Counts III-IV, battery, Class A misdemeanors; Count V,

      possession of marijuana, a Class B misdemeanor; Count VI, possession of a

      synthetic drug, a Class A misdemeanor; Count VII criminal mischief, a Class B

      misdemeanor; Count VIII, criminal mischief, a Class B misdemeanor; Count

      IX, possession of a Schedule IV controlled substance, a Level 6 felony; and

      Count X, possession of marijuana with a prior drug conviction, a Level 6

      felony. On November 30, 2016, the State additionally charged Grenard with

      Count XI, invasion of privacy, a Class A misdemeanor.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 5 of 12
[10]   On March 16, 2017, pursuant to a plea agreement, Grenard agreed to plead

       guilty to Count I, unlawful possession of a firearm by a serious violent felon, a

       Level 4 felony; Count II, criminal recklessness while armed with a deadly

       weapon, a Level 6 felony; Count IV, battery, a Class A misdemeanor; Count

       IX, possession of a Schedule IV controlled substance, a Level 6 felony; and the

       State agreed to dismiss all other Counts. On April 13, 2017, after a factual basis

       was established, the trial court accepted Grenard’s guilty plea, and dismissed all

       other offenses. That same day, the trial court conducted a sentencing hearing.

       At the close of the evidence, the trial court sentenced Grenard to consecutive

       terms of eight years for the Level 4 felony unlawful possession of a firearm by a

       serious violent felon, two years for the Level 6 felony criminal recklessness, and

       a suspended two-year sentence for the Level 6 felony possession of a Schedule

       IV controlled substance in the Department of Correction (DOC). For his Class

       A misdemeanor battery, the trial court ordered a suspended sentence of one

       year, fully executed in the Tippecanoe County Community Corrections to run

       consecutively. Grenard’s aggregate sentence is thirteen years.


[11]   Grenard now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[12]   Grenard claims that his thirteen-year aggregate sentence is inappropriate in

       light of the nature of the offenses and his character. Indiana Appellate Rule

       7(B) empowers us to independently review and revise sentences authorized by

       statute if, after due consideration, we find the trial court’s decision

       inappropriate in light of the nature of the offense and the character of the
       Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 6 of 12
       offender. Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007). The “nature of

       offense” compares the defendant’s actions with the required showing to sustain

       a conviction under the charged offense, while the “character of the offender”

       permits a broader consideration of the defendant’s character. Cardwell v. State,

       895 N.E.2d 1219, 1224 (Ind. 2008); Douglas v. State, 878 N.E.2d 873, 881 (Ind.

       Ct. App. 2007). An appellant bears the burden of showing that both prongs of

       the inquiry favor a revision of his sentence. Childress v. State, 848 N.E.2d 1073,

       1080 (Ind. 2006). Whether we regard a sentence as appropriate at the end of

       the day turns on our sense of the culpability of the defendant, the severity of the

       crime, the damage done to others, and a myriad of other considerations that

       come to light in a given case. Cardwell, 895 N.E.2d at 1224. Our court focuses

       on “the length of the aggregate sentence and how it is to be served.” Id.


[13]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). For his Level 4 felony unlawful possession of a firearm by a

       serious violent felon, Grenard faced a sentencing range of two to twelve years,

       with the advisory sentence being six years. I.C. § 35-50-2-5.5. Grenard was

       sentenced to eight years. Secondly, for his Level 6 felonies—i.e., criminal

       recklessness while armed with a deadly weapon and possession of a Schedule

       IV controlled substance, Grenard faced a sentencing range of six months to two

       and one-half years, with the advisory sentence being one year. I.C. § 35-50-2-

       7(b). The trial court imposed a two-year sentence for each felony offense, but

       suspended two years to probation. Lastly, Indiana Code section 35-50-3-2

       Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 7 of 12
       provides that a person who commits a Class A misdemeanor shall be sentenced

       to not more than one year. Grenard was ordered to serve a suspended sentence

       of one year in community corrections for his Class A misdemeanor battery

       offense.


[14]   With respect to the nature of his Level 4 felony unlawful possession of a firearm

       by a serious violent felon, Grenard states that he stored the handgun in a locked

       safe at Grandmother’s house, which was approximately five miles away. The

       record shows that Grenard had been convicted of a Class A felony dealing in a

       narcotic drug in 2009. At his guilty plea hearing, Grenard admittedly stated

       that even though he stored the handgun at Grandmother’s garage, he had the

       “ability to exercise dominion or control over” it. (Guilty Plea. Tr. p. 33).

       Grenard acknowledged that as a convicted felon, he was “aware” that he was

       not allowed to possess a firearm. (Guilty Plea. Tr. p. 33). During the

       sentencing phase, the State played in court a recorded phone call which

       Grenard had made to Grandmother while in jail. Grenard was heard trying to

       manipulate Grandmother to state that the Phoenix Arms .22 caliber handgun

       located in the safe was not his. Also, Grenard attempted to bribe Grandmother

       with $500, and he was heard pleading with her not to divulge to the police any

       information regarding the Phoenix Arms handgun. Grenard’s phone call to

       Grandmother was in violation of a no-contact order. As for the nature of his

       Level 6 felony criminal recklessness while armed with a deadly weapon offense,

       eighty-one-year-old Grandmother went to Grenard’s parents’ home to try and

       calm down Grenard. Instead, Grenard threatened Grandmother that he was


       Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 8 of 12
       going to kill her. Following Grenard’s voiced threat, Grandmother taunted

       Grenard several times urging him to carry out his threat. In that moment,

       Grenard went into the kitchen, took a butcher knife, and then put it against

       Grandmother’s throat. It was fortunate that Father was present and he

       successfully pulled Grenard away. If Father had not intervened, Grenard might

       have carried out his threat. On the nature of his Level 6 felony possession of a

       Schedule IV controlled substance offense, following a valid search of his

       bedroom, the officers found several Alprazolam pills, which are classified as

       Schedule IV controlled substances. Grenard possessed these pills without a

       valid prescription. Lastly, with regards to the nature of the Class A

       misdemeanor battery, Grenard hit and punched Father on the side of the head

       and face. Father sustained multiple injuries, including a swelling on the left

       side of his head, redness to his left ear, and cuts on his forearm.


[15]   When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

       App. 2007). The significance of a criminal history in assessing a defendant’s

       character varies based on the gravity, nature, and number of prior offenses in

       relation to the current offense. Id. While a record of arrests may not be used as

       evidence of criminal history, it can be “relevant to the trial court’s assessment of

       the defendant’s character in terms of the risk that he will commit another

       crime.” Cotto v. State, 829 N.E.2d 520, 526 (Ind. 2005).


[16]   Turning to the character of the offender, we do note several redeeming

       qualities. First, Grenard took responsibility for his conduct by pleading guilty.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 9 of 12
       Second, during the sentencing hearing, Grenard expressed genuine remorse,

       stating that he regrets his explosive behavior towards his family members.

       However, we must also acknowledge his criminal history. As a juvenile,

       Grenard had one adjudication for fighting. As an adult, in 2008, Grenard was

       arrested for conversion, which was resolved through a diversion agreement.

       Shortly thereafter, Grenard was convicted of a Class C misdemeanor minor

       consuming alcohol. In 2009, Grenard was convicted of a Class A felony

       dealing in a narcotic drug, and he was ordered to serve a lenient sentence of

       eight years in the DOC, with three years executed in community corrections,

       and the remaining four years were suspended to probation. In 2014, Grenard

       was arrested for a Class A misdemeanor possession of a synthetic drug,

       however, following a diversion agreement, that case was dismissed.


[17]   In addition, Grenard’s extensive substance abuse history is apparent that he has

       not otherwise led a law-abiding life. The record shows that between ages ten

       and twenty-two, Grenard smoked marijuana several times a month. At ages

       sixteen to about eighteen, Grenard experimented with hashish, cocaine, LSD,

       PCP, mushrooms, peyote, mescaline, Ecstasy, and Buprenorphine. Between

       age eighteen and twenty-one, Grenard’s substance abuse progressed to daily

       use. Specifically, Grenard used opium/morphine, and Oxycontin several times

       a day. In the last four years before his present incarceration, Grenard’s day-to-

       day drugs have been synthetic marijuana, valium, Xanax, and bath salts. At the

       time Grenard committed the instant offenses, he had consumed alcohol,

       smoked synthetic marijuana, and taken nonprescribed Xanax pills. The only


       Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 10 of 12
       substance abuse treatment Grenard has ever received was after he was arrested

       in February 2009 for the Class A felony dealing in cocaine. During that time,

       Grenard participated in a drug abuse treatment from February 2009 to

       December 2009. Despite Grenard’s successful ten months of drug treatment, he

       returned to his former drug habits, and he only stopped after he was

       incarcerated for his current offenses.


[18]   Lastly, Grenard challenges his placement in the DOC and he posits that he

       would kick his drug habit if he was placed in community corrections or on

       probation. “A defendant challenging the placement of a sentence must

       convince us that the given placement is itself inappropriate. As a practical

       matter, trial courts know the feasibility of alternative placements in particular

       counties or communities.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App.

       2008) (citation omitted). The record shows that in 2009, the trial court

       sentenced Grenard to a lenient eight years following his Class A felony dealing

       in cocaine conviction. A portion of Grenard’s sentence was suspended to

       community correction, and he was placed on supervised probation. Grenard

       admits that he violated community corrections in 2009, but successfully

       completed his four-year supervised probation for a prior drug offense. Even

       though Grenard had responded well to probation in the past, he violated

       community corrections in the past, and isolation, it makes the sentencing

       alternatives unworkable. Moreover, the trial court in the instant case appears to

       have still exercised some leniency. For the Level 6 felony possession of a

       Schedule IV controlled substance, the trial court suspended Grenard’s two-year


       Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 11 of 12
       sentence to probation. For the Class A misdemeanor battery, the trial court

       ordered a suspended one-year sentence to community corrections.


[19]   In light of the foregoing, we decline to find that Grenard’s aggregate thirteen-

       year sentence is inappropriate in light of the nature of the offenses and his

       character.


                                            CONCLUSION
[20]   In sum, we conclude that Grenard’s sentence is appropriate in light of the

       nature of the offense and his character.


[21]   Affirmed.


[22]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 79A02-1705-CR-1037 | November 8, 2017   Page 12 of 12